FILED
                             NOT FOR PUBLICATION                            JUN 30 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


METIN AKKAYA,                                    No. 12-73398

               Petitioner,                       Agency No. A088-771-479

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Metin Akkaya, a native and citizen of Turkey, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir.

2009), and we deny the petition for review.

      Akkaya fears persecution because he avoided military service in Turkey.

Akkaya also claims past persecution and a fear of future persecution by his former

Sunni religious organization, as well as a fear of Sunnis because of his Submitter

religion.

      Substantial evidence supports the agency’s determination that Akkaya failed

to establish he would face a clear probability of future persecution based on his

avoidance of military service. See Barraza Rivera v. INS, 913 F.2d 1443, 1450

(9th Cir. 1990) (mandatory military service and the possibility of punishment for

desertion do not by themselves constitute persecution); Zehatye v. Gonzales, 453
F.3d 1182, 1187-88 (9th Cir. 2006) (insufficient evidence petitioner would face

individualized threats or disproportionately severe punishment). The record does

not support Akkaya’s contention that the agency failed to consider all the evidence.

      Regarding Akkaya’s claim based on his Submitter religion, substantial

evidence supports the agency’s determination that Akkaya failed to establish

persecution by the government, and failed to establish that the government is

unwilling or unable to protect him from those he fears in Turkey. See Truong v.

Holder, 613 F.3d 938, 941 (9th Cir. 2010) (record did not compel finding that


                                          2                                     12-73398
petitioners established persecution by the government or by forces the government

was unable or unwilling to control). The BIA rejected Akkaya’s pattern or practice

of persecution against non-Sunnis in Turkey and related disfavored group claims.

We reject Akkaya’s contentions that the agency failed to sufficiently consider his

claims or to properly weigh the evidence.

      Thus, Akkaya’s withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.




                                            3                                 12-73398